ACCEPTED
                                                                                        14-15-00204-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  6/25/2015 11:24:35 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK



                                 No. 14-15-00204-CV
                                                          FILED IN
                                                   14th COURT OF APPEALS
                                                      HOUSTON, TEXAS
                         IN THE COURT OF APPEALS   6/25/2015 11:24:35 AM
            FOR THE   FOURTEENTH DISTRICT AT HOUSTON  TEXAS
                                                   CHRISTOPHER A. PRINE
                                                            Clerk


                    IN RE K.M.M. AND M.W.M., CHILDREN


                        APPELLEE'S MOTION TO DISMSS



               TRIAL COURT CASE NUMBER 2006-45711
       TRIAL COURT: 247th Judicial District Court, Ranis County, Texas
               The Honorable John Schmude, Presiding Judge


TO THE HONORABLE JUSTICES OF SAID COURT:

      Movant, KELLI MAHONEY A/K/A KELLI GREEN files this her Motion

To Dismiss pursuant to Texas Rule of Appellate Procedure 42.3(b) and in support

thereof, show as follows:

       1.     Appellant, MATTHEW MAHONEY, has not filed his Brief and the

deadline to do so has passed.

      2.      Specifically, Appellant's Brief was due on May 18, 2015. More than

one month has passed since that time and Appellant has failed to file a brief or any

extension of time to file the brief.
      3.     Accordingly, Appellee requests that the Court grant this motion and

that this case be dismissed pursuant to Texas Rule of Appellate Procedure 42.3(b),

or alternatively, that the Court affirm the trial court's judgment.

                                               Respectfully Submitted,

                                               ZIMMERMAN LAW FIRM, L.L.P.


                                                /si~A.~
                                               Marcia Zimmerman .
                                               State Bar No. 22270050
                                               Kristen A Black
                                               State Bar No. 24055179
                                               Melinda M. Metz
                                               State Bar No. 24043641
                                               400 North Texas Avenue, Suite C
                                               Webster, Texas 77598
                                               (281) 557-1300
                                               (281) 557-1344 Facsimile
                                               Attorneys for Appellee




                                           2
                      CERTIFICATE OF CONFERENCE

     As required by Tex. R. App. P. 10.1(a)(5) I certifY that I have conferred with
counsel for Appellant who has indicated that this motion is opposed.


                                               /s/~/1.~
                                              Kristen A. Black
                                              Attorney for Appellee


                          CERTIFICATE OF SERVICE

      I certifY that on the 25th day of June, 2015, I served a copy of this Motion to

Dismiss in accordance with rule 9.5 of the Texas Rules of Appellate Procedure on

each party or that party's lead counsel as follows:

Party: MATTHEW W. MAHONEY

Lead attorney: Walter P. Mahoney, Jr.

Address of service: 4915 Holly Avenue Pasadena, Texas 77503

Method of service: Facsimile at (281) 998-9430

Date of service: June 25,2015


                                                      /s/~/1.~
                                                      Kristen A. Black
                                                      Attorney for Appellee




                                          3